Exhibit 10.1

 

LOGO [g49683snap0002.gif]

 

2010 Zebra Incentive Plan

 

1



--------------------------------------------------------------------------------

SECTION 1 – PURPOSE

Zebra Technologies Corporation and its subsidiaries (collectively, the
“Company”) provides the 2010 Zebra Incentive Plan (the “Plan”) to focus the
attention of Participants on growing the business by rewarding performance for
attaining a specific set of financial targets and goals. While Employees have
many different roles within the Company, the Company will be successful only if
all Employees are focused on achieving common goals, strive individually for
functional excellence in their assigned roles, and contribute to organizational
excellence as a team. The Plan is established pursuant to the 2006 Zebra
Technologies Corporation Incentive Compensation Plan (the “Incentive
Compensation Plan”) and is subject to the provisions set forth therein.

SECTION 2 – DEFINITIONS

2.1        Definitions: Wherever used herein, the following terms shall have the
meanings set forth below, unless otherwise expressly provided. Additional terms
shall have the meanings set forth in Exhibit A, under the “Definitions” heading,
unless otherwise expressly provided.

 

  (a)

“Employee” shall mean an individual classified as a regular full-time or regular
part-time employee by the Company as defined in Section 3.

 

  (b)

“Base Earnings” shall mean the actual gross base pay paid by the Company to an
Employee during the time the Employee is an eligible Participant during the Plan
Year. Base Earnings shall exclude payments of all other incentive compensation,
commissions, imputed income, and any other non-base pay forms of compensation.

 

  (c)

“Cause” shall (i) with respect to a Participant that is a Section 16 Officer,
have the same meaning, if any, ascribed to it in the Section 16 Officer’s
employment agreement with the Company, and (ii) with respect to any other
Participant or to a Section 16 Officer that does not have an employment
agreement with the Company that ascribes a meaning to it, mean a Participant’s
failure to follow directives and policies of the Company, the failure to follow
the reasonable directives of a superior, willful malfeasance, gross negligence,
acts of dishonesty, or conduct injurious to the Company.

 

  (d)

“Code” shall mean the Internal Revenue Code of 1986.

 

  (e)

“Committee” shall mean the Compensation Committee of the Board of Directors of
the Company.

 

  (f)

“Financial Performance Goals” shall mean the budgeted level of Income from
Operations, as set forth in Section 4.2, Return on Invested Capital, Revenue and
Total Bookings as defined in Exhibit A.

 

  (g)

“Incentive Award” shall mean the award earned by a Participant based on a
comparison of actual results of the Company or applicable business unit against
the Financial Performance Goals and Individual Performance Goals established at
the beginning of the Plan Year.

 

  (h)

“Individual Performance Goals” shall mean clear, specific, and measurable goals
of a Participant.

 

  (i)

“Participant” shall mean an Employee of the Company who is in a position that
satisfies the defined eligibility criteria for participation in the Plan stated
in Section 3.

 

  (j)

“Performance Payout Percentage” shall mean the percentage of the Incentive Award
awarded based on the level of goal achievement for the Plan Year, as set forth
in this Plan or in Exhibit A.

 

2



--------------------------------------------------------------------------------

  (k)

“Plan” shall mean the 2010 Zebra Incentive Plan.

 

  (l)

“Plan Year” shall mean the fiscal year of the Company that extends from
January 1, 2010 through December 31, 2010.

 

  (m)

“Section 16 Officers” shall mean any officers of the Company as defined in Rule
16a-1 under the Securities Exchange Act of 1934.

 

  (n)

“Target Incentive Percentage” shall mean the fixed percentage determined by
(i) the Committee for each Participant that is a Section 16 Officer, and
(ii) the Vice President, Human Resources for all other Participants.

SECTION 3 – ELIGIBILITY AND PARTICIPATION

3.1        Eligibility: Eligibility for participation in the Plan will be
limited to those Employees who, by the nature and scope of their position,
regularly and directly make or influence policy or operating decisions which
impact the growth, profitability, and earnings results of the Company. For
purposes of this Plan, such Employees are limited to the Chief Executive
Officer, Senior Vice Presidents, Vice Presidents, Directors and Managers, by job
title, provided that they are assigned a salary grade of E-12 or above, and
Supervisors, by job title, provided that they are assigned a salary grade of E-7
or above; provided, however, that non-U.S. Employees will be eligible for
participation in the Plan based upon job title only. Any Employee who is not a
Section 16 Officer and who participates in a sales incentive or commission
arrangement or any other incentive program shall be excluded from participation
in this Plan unless otherwise determined by the Vice President, Human Resources.

3.2        Participation: Participation in the Plan shall be determined annually
by the Vice President, Human Resources; provided, however, that participation by
Section 16 Officers shall be determined by the Committee.

3.3        Partial Plan Year Participation: The Vice President, Human Resources
may allow an Employee who becomes eligible during the Plan Year, either as a new
hire or as a result of an internal job change that qualifies an Employee under
Section 3.1, to participate in the Plan; provided, however, participation by
Section 16 Officers shall be determined by the Committee. In either such case,
for purposes of calculating any Incentive Award, any such Participant’s Base
Earnings shall be pro-rated based on the time during the Plan Year that the
Employee was a Participant. Newly hired Employees or Employees who first become
eligible as a result of an internal job change must have a hire date or a job
effective date on or prior to December 31, 2010 and Base Earnings during the
Plan Year to be become a Participant for the Plan Year.

3.4        Changes In Participation Level and/or Organizational Unit: A
Participant who changes positions and/or is assigned to a different
organizational unit (as defined by their reporting relationship), during the
Plan Year, shall have their Incentive Award calculated on a prorated basis based
on the time during the Plan Year in each position.

3.5        Leave of Absence: A Participant on an approved leave of absence, as
defined by the Family and Medical Leave Act of 1993, shall be considered
eligible for a full Incentive Award payable at the same time as other
Participants. A Participant on any other form of approved leave of absence shall
have their Incentive Award calculated on a partial year basis, payable pursuant
to Section 5. All Participants who are on an approved leave of absence shall be
considered employed for purposes of Section 4.1.

3.6        No Right to Participate: Participation by an Employee in the Plan in
any period prior to the Plan Year does not provide a right or entitlement to be
selected for participation in the Plan Year or any future period.

 

3



--------------------------------------------------------------------------------

SECTION 4 – INCENTIVE AWARD DETERMINATION

4.1        Eligibility for Incentive Award: Except as provided in Section 6, in
order to be eligible to receive an Incentive Award, a Participant must be
employed continuously as a Participant through the entire Plan Year (or partial
Plan Year, in accordance with Section 3.3) and at the time the Incentive Award
is paid.

4.2        Financial Performance Goals: The initial Financial Performance Goal
shall be positive Zebra Income from Operations. Additional Financial Performance
Goals are set forth in Exhibit A for the purpose of exercising negative
discretion under Section 162(m) of the Code. The Financial Performance Goals
shall consist of the performance goal achievement level required to earn a
Performance Payout Percentage of one-hundred percent (100%). The minimum and
maximum Performance Payout Percentages for each of the Financial Performance
Goals are 0% and 200% respectively, but in no case will the award amount for the
Chief Executive Officer exceed 1.5% of Zebra Income from Operations or exceed
.5% of Zebra Income from Operations for each of the other Section 16 Officers as
defined in Exhibit A.

4.3        Individual Performance Goals: All Participants are eligible to
receive a portion of their Incentive Award based upon Individual Performance
Goals for the Plan Year, which shall be communicated to Participants promptly
after such Individual Performance Goals are determined. The Individual
Performance Goals for the Chief Executive Officer shall be determined by the
Committee prior to March 31, 2010. The Individual Performance Goals for
Section 16 Officers other than the Chief Executive Officer shall be determined
by the Chief Executive Officer prior to March 31, 2010. The Individual
Performance Goals for all Participants other than Section 16 Officers shall be
approved by their respective functional Vice Presidents. The Individual
Performance Goal Performance Payout Percentages for all Participants shall be
based upon actual performance levels achieved against their Individual
Performance Goals for the Plan Year and shall be determined in accordance with
the following scale:

Maximum performance level = Maximum Performance Payout Percentage (200%)

Target performance level = Target Performance Payout Percentage (100%)

Minimum performance level = Minimum Performance Payout Percentage (0%)

Performance Payout Percentages for achievement between these performance levels
shall be based on a scale determined by the Vice President, Human Resources (or
Committee in the case of Section 16 Officers), and such scale shall be
communicated to such Participants promptly after they are determined. In no case
shall the Individual Performance Goal Performance Payout Percentage exceed 200%.

4.4        Incentive Components: All Participants shall have their individual
Incentive Award calculated on the basis of two independent incentive components,
a “Financial Performance Component” (as measured by achievement of Financial
Performance Goals) and an “Individual Performance Component” (as measured by
Individual Performance Goals), which shall each be given a weighting percentage
such that the total of both percentages equals 100%. These two incentive
components will be calculated separately and added together to determine the
Participant’s Incentive Award as set forth in Section 4.5. The assignment and
weighting of the two incentive components (a) shall be communicated to
Participants at the same time as their eligibility notification, (b) with
respect to Section 16 Officers shall be determined by the Committee, and
(c) with respect to other Participants, shall be determined by the Chief
Executive Officer in consultation with the Vice President, Human Resources.

4.5        Incentive Award Calculation:

(a)        The Company shall evaluate actual performance results for the Plan
Year, which shall be calculated as the Participant’s Financial Performance
Component’s weighting percentage multiplied by the Participant’s Base Earnings
as an eligible Participant during the Plan Year, multiplied by the Participant’s
Target Incentive Percentage, multiplied by the Participant’s Performance Payout
Percentage for the Plan Year.

(b)        Each Participant’s Incentive Award with respect to the Participant’s
Individual Performance Goal shall be calculated as the Participant’s Individual
Performance Component’s weighting percentage multiplied by the Participant’s
Base Earnings as an eligible Participant during the Plan Year, multiplied by the
Participant’s Target Incentive Percentage, multiplied by the Participant’s
Performance Payout Percentage for the Participant’s Individual Performance Goal.

 

4



--------------------------------------------------------------------------------

The above computations shall be made using the following formula:

INCENTIVE AWARD =

Financial Performance Component: multiply A x B x C x D x G

Individual Performance Component: multiply A x B x E x F

Where:

A = Target Incentive Percentage

B = Base Earnings during the Plan Year

C = Performance Payout Percentage for Financial Performance Goals

D = Financial Performance Component weighting percentage

E = Performance Payout Percentage for Individual Performance Goals

F = Individual Performance Component weighting percentage

G = Return on Invested Capital modifier (for Section 16 Officers only)

The computation is subject to the initial Financial Performance Goal for
Section 16 Officers as set forth in Section 4.2.

4.6        Illustrative Example: The following example is provided for
illustrative purposes. If (a) a Participant’s Target Incentive Percentage was
equal to 10%, (b) the Participant’s Base Earnings during the Plan Year were
equal to $80,000, (c) the applicable Performance Payout Percentage for the
Financial Performance Period was equal to 90%, (d) the applicable Performance
Payout Percentage for the Participant’s Individual Performance Goal was equal to
120%, (e) Financial Performance Component weighting percentage was 60% and
Individual Performance Component weighting percentage was equal to 40%, and
(f) for Section 16 Officers the Return on Invested Capital modifier was equal to
1.2; then the amount of Incentive Award earned would be equal to:

Financial Performance Component: 10% x $80,000 x 90% x 60% = $4,320 x 1.2 =
$5,184

Individual Performance Component: 10% x $80,000 x 120% x 40% = $3,840

Total Incentive award = $5,184 + $3,840 = $9,024

4.7        Multiple Financial Performance Goals: In cases where multiple
financial performance measures are used with respect to one Financial
Performance Goal, such financial performance measures will be calculated
separately and the assigned weighting with respect to each financial performance
measure shall be used to determine a single Financial Performance Goal
achievement percentage.

SECTION 5 – PAYMENT OF INCENTIVE AWARDS

5.1        Form and Timing of Payment: Payment of Incentive Awards shall be made
in cash, subject to applicable payroll tax and benefit plan withholdings, after
the end of the Plan Year following the final determination of the fiscal year’s
financial results, but in any event, such payment shall be made during the
calendar year following the end of the Plan Year.

5.2        Performance-Based Compensation Exemption from Code Section 162(m):
With respect to Incentive Awards payable to Section 16 Officers, the Incentive
Awards are intended to meet the performance-based exception under Code
Section 162(m). Before any such Incentive Award is paid to a Section 16 Officer,
the Committee shall certify in writing that the related Financial Performance
Goals, as applicable, have been satisfied.

 

5



--------------------------------------------------------------------------------

5.3        Code Section 409A: The Plan is intended to satisfy the provisions of
Section 409A of the Code, so that any payments to individuals provided pursuant
to this Plan will not be subject to additional tax and interest under Code
Section 409A.

SECTION 6 – TERMINATION OF EMPLOYMENT

6.1        Termination of Employment Due to Voluntary Resignation: In the event
a Participant’s employment is terminated due to voluntary resignation, as
determined by the Vice President, Human Resources, prior to the payment of his
or her Incentive Award, the Incentive Award shall be forfeited and the
Participant shall not be entitled to payment.

6.2        Termination of Employment for Cause: In the event a Participant’s
employment is terminated for Cause prior to payment of his or her Incentive
Award, the Incentive Award shall be forfeited and the Participant shall not be
entitled to payment.

6.3        Termination of Employment Due to Retirement: In the case of
retirement (as determined by the Vice President, Human Resources) prior to the
payment of any Incentive Award, the Incentive Award shall be considered earned,
calculated on a prorated basis, and paid at the same time as other Participants.

6.4        Termination of Employment Due to Death or Disability: In the event a
Participant’s employment is terminated by reason of death or disability during
the Plan Year prior to payment of his or her Incentive Award, the Incentive
Award shall be considered earned, calculated on a prorated basis, and paid at
the same time as other Participants.

6.5        Termination of Employment for Reasons Other Than Voluntary
Resignation, Cause, Death, Disability or Retirement: In the event a
Participant’s employment is terminated for reasons other than voluntary
resignation, Cause, death, disability, or retirement prior to payment of his or
her Incentive Award, a prorated Incentive Award may be paid in the sole
discretion of the Vice President, Human Resources. Any payment made under this
Section 6.5 shall be conditioned upon the Participant’s execution of an
agreement acceptable to the Company that (i) waives any rights the Participant
may otherwise have against the Company, and (ii) releases the Company from
actions, suits, claims, proceedings, and demands related to Participant’s
employment and/or termination of employment. Further, any payment made under
this Section 6.5 will be made at the time described in Section 5.1.

6.6        Section 16 Officers: Notwithstanding Sections 6.1 to 6.5, in the
event a Section 16 Officer Participant’s employment is terminated by the
Company, the payment of any Incentive Award shall be governed by the Section 16
Officer’s employment agreement.

SECTION 7 – RIGHTS OF PARTICIPANTS

Nothing in this Plan shall interfere with or limit in any way the right of the
Company to terminate or change a Participant’s employment at any time, nor
confer upon any Participant any right to continue in the employ of the Company.
Nothing herein contained shall limit or affect in any manner or degree the
normal and usual powers of management, exercised by the officers and the Board
of Directors of the Company to change the duties or the character of employment
of any Employee or to remove the individual from the employment of the Company
at any time, all of which rights and powers are expressly reserved by the
Company.

SECTION 8 – ADMINISTRATION

8.1        Administration: This Plan shall be administered by the Vice
President, Human Resources in accordance with the provisions contained herein;
subject to the direction and approval of the Committee with respect to matters
relating to any Section 16 Officers.

 

6



--------------------------------------------------------------------------------

8.2        Questions of Construction and Interpretation: The determination of
the Vice President, Human Resources or the Committee in construing or
interpreting this Plan or making any decision with respect to the Plan shall be
final, binding, and conclusive upon all persons including the Participants and
their heirs, successors and assigns. The Vice President, Human Resources’
interpretative responsibility shall include any and all definitions in the Plan
other than the definition of “Cause” (which shall be interpreted pursuant to the
terms of the employment agreements referenced therein). This Plan is established
pursuant to the Incentive Compensation Plan and the provisions hereof are in all
respects governed by the Incentive Compensation Plan and subject to all of the
terms and provisions thereof. In the event of any inconsistency between this
Plan and the Incentive Compensation Plan, the terms of the Incentive
Compensation Plan shall govern.

8.3        Conflicts: To the extent that a Participant and the Company have
entered into a written employment agreement that contains provisions that
conflict with the provisions of this Plan, the provisions contained in the
employment agreement shall control.

8.4        Amendments: The Company, in its absolute discretion, without notice,
at any time and from time to time, may modify or amend, in whole or in part, any
or all of the provisions of this Plan, or suspend or terminate it entirely;
provided, however, that no such modification, amendment, suspension, or
termination, may without the consent of the Participant (or the Participant’s
beneficiary in the case of death) reduce after the end of the Plan Year the
right of a Participant (or the Participant’s beneficiary, as the case may be) to
a payment or distribution in accordance with the provisions contained in this
Plan.

8.5        Governing Law: This Plan shall be construed in accordance with, and
governed by, the laws of the State of Illinois without giving effect to
conflicts of laws principles.

8.6        Committee Authority: Notwithstanding anything herein to the contrary,
any and all determinations or actions to be taken with respect to the Plan that
relate to a Section 16 Officer shall be determined or taken by the Committee.

 

7



--------------------------------------------------------------------------------

Exhibit A

 

I.

Financial Performance Goals

SPG

The Financial Performance Goals related to SPG shall be the Board-approved
budgeted level of SPG Income from Operations with an allocation of 90% of
corporate operating expense for incentive purposes only as defined in this
Exhibit A and as approved by the Committee. For purposes of this Exhibit A,
“Board” shall mean the Board of Directors of Zebra Technologies Corporation.

ZES

The Financial Performance Goals related to ZES shall be the Board-approved
budgeted levels of ZES Income from Operations with an allocation of 10% of
corporate operating expense for incentive purposes only, ZES Revenue, and ZES
Total Bookings, as each is defined in this Exhibit A and as approved by the
Committee. Including for purposes of Section 4.7, ZES Revenue shall be given a
25% weighting, ZES Income from Operations a 50% weighting and ZES Total Bookings
a 25% weighting.

CORPORATE

The Financial Performance Goals related to corporate performance shall be the
weighted average of the SPG and ZES Income from Operations award payout
percentages at 90% and 10% respectively.

SECTION 16 OFFICERS

The Financial Performance Goals related to the Section 16 Officers shall also
include the Board-approved budgeted levels of Return on Invested Capital
(“ROIC”) and Zebra Income from Operations, as defined in this Exhibit A and as
approved by the Committee.

 

II.

Definitions

 

Performance    

Measure

   Definition Income from Operations    Income from Operations is, for the
applicable period, adjusted to remove non-recurring charges1, as applicable. For
SPG and ZES, their business unit Income from Operations includes corporate
operating expense allocated at 90% and 10% respectively.          Return on
Invested Capital    Net Operating Profit After Tax (NOPAT) for 2010 divided by
invested capital where (1) NOPAT = Income from Operations x (1-budget tax rate)
and (2) Invested Capital = total assets less cash and cash equivalents, current
and long-term investments and marketable securities, and non-interest-bearing
current liabilities, and which is calculated as the average Invested Capital
reflected on the five balance sheets for the end of the following quarters: Q4
2009, Q1 2010, Q2 2010, Q3 2010 and Q4 2010.          Revenue    ZES revenue for
the applicable period as defined by Generally Accepted Accounting Principles
(GAAP).          Total Bookings    Total ZES bookings during the applicable
period after any allocations for GAAP Vendor Specific Objective Evidence
calculations.

 

1

Non-recurring charges specifically include such items as (i) One-time charges,
non-operating charges or expenses incurred that are not under the control of
operations management, as ratified by the Compensation Committee;
(ii) restructuring expenses; (iii) exit expenses; (iv) integration expenses;
(v) Board of Directors Project Activities (e.g.: director searches); (vi) gains
or losses on the sale of assets; (vii) acquired in-process technology;
(viii) impairment charges; or (ix) changes in Generally Accepted Accounting
Principles. The above list is NOT exhaustive and is meant to represent EXAMPLES
of the kind of expenses typically EXCLUDED from the calculations of Income from
Operations.

Acquisitions: generally, for the first quarter beginning at least six months
after an acquisition closes, the financial targets will be adjusted to
incorporate the acquired company’s budget or financial plan. The reported
financial performance will also be adjusted to include the acquired company’s
actual performance the first quarter beginning at least six months after an
acquisition closes.

 

Legend:

SPG = The Specialty Printer Group business unit of Zebra Technologies
Corporation.

ZES = The Zebra Enterprise Solutions business unit of Zebra Technologies
Corporation.

 

8



--------------------------------------------------------------------------------

III.

Performance Payout Percentages for Financial Performance Goals

The Performance Payout Percentages that will be awarded for achievement of
Financial Performance Goals at the indicated levels are set forth below and
shall be based upon actual performance levels achieved against the Financial
Performance Goals during the Plan Year. Performance between any of the stated
achievement levels shall be interpolated on a straight line basis between such
stated performance levels, with the exception of performance below 75% goal
achievement which results in a Performance Payout Percentage of 0%.

 

SPG Income from Operations, ZES               Revenue and ZES Total Bookings   
    ZES Income from Operations

Percent of

Performance Goal

Achievement

  

Performance
Payout

Percentage

        Percent of
Performance Goal
Achievement   

Performance
Payout

Percentage

<75.0%

   0%        <75.0%    0%

  75.0%

   50.0%        75.0%    50.0%

  80.0%

   60.0%        80.0%    60.0%

  85.0%

   70.0%        85.0%    70.0%

  90.0%

   80.0%        90.0%    80.0%

  95.0%

   90.0%        95.0%    90.0%

100.0%

   100.0%        100.0%    100.0%

105.0%

   133.3%        105.0%    120.0%

110.0%

   166.7%        110.0%    140.0%

115.0%

   200.0%        115.0%    160.0%               120.0%    180.0%              
125.0%    200.0%

Return on Invested Capital – The results of the ROIC measure shall serve as a
modifier to the Financial Performance Component, and is established in a series
of ranges. If the ROIC goal is achieved, the Financial Performance Component is
not modified. If the ROIC goal is exceeded, the Financial Performance Component
of the Incentive Award is increased by 20%. If the ROIC goal is not achieved,
the Financial Performance Component of the Incentive Award is reduced by 20%,
40% or 100% depending upon the level of achievement in relation to the goal.
Interpolation is not performed between stated levels of ROIC performance.

 

9